        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 1 of 37




                      UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 Darin Headington,

              Plaintiff,
                                               Case No. _________________
 v.
                                               Jury Trial Demanded
 Wright Medical Technology, Inc.,

              Defendant.


                           COMPLAINT FOR DAMAGES

      Plaintiff Darin Headington (“Plaintiff” or “Plaintiff Headington”) files this

Complaint for Damages and Jury Trial Demand against Defendant Wright Medical

Technology, Inc., a Delaware corporation, and shows the Court the following:

                               NATURE OF THE ACTION

      1.     Defendant has known for several years that its hip replacement device

– the PROFEMUR® Total Hip System with PROFEMUR® Stem (the “Stem”) and

PROFEMUR® Modular Neck (the “Neck”) (collectively referred to as “the

PROFEMUR® Total Hip System” or “the Device”) – was prone to fail within a few

years of implantation despite the fact that hip implant devices typically last more

than twenty years. The Stem and Neck of Defendant’s Device is comprised of a

titanium alloy, Ti6A14. Defendant has long known that the Device has a tendency

to fret, corrode and fracture at the location of the highest tensile stress concentration
                                           1
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 2 of 37




in the Neck-Stem-body transition during even low to moderate physical activity. As

a result of the Device’s defects and Defendant’s tortious acts/omissions, Plaintiff

Darin Headington, and many other patients who received these devices, endured

unnecessary pain and suffering; debilitating lack of mobility; and a subsequent more

difficult revision surgery to replace the faulty Device, giving rise to more pain and

suffering, prolonged recovery time, and increased risk of complications and death

from surgery.

      2.     Plaintiff Darin Headington has suffered from unnecessary pain,

debilitation, hospitalization, risk of death, extended hospitalization to include

intensive care and in-patient rehabilitation as part of the necessity to undergo a very

complex revision surgery because of the catastrophic failure of Defendant’s

defectively designed Device.

                                         PARTIES

      3.     Plaintiff Darin Headington is and at all relevant times hereto has been

an adult resident and citizen of the State of Iowa, residing in the city of Hudson,

Black Hawk County.

      4.     Defendant Wright Medical Technology, Inc. (“WMT” or “Wright”) is

a corporation organized under the laws of the State of Delaware, with its principal

place of business located in Memphis, Tennessee, and as such is a citizen of both the

State of Tennessee and the State of Delaware. Defendant WMT is registered to do

                                          2
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 3 of 37




business in the State of Iowa and Tennessee and may be served with process by

serving its registered agent for service, Corporation Service Company, at 2908

Poston Avenue, Nashville, Tennessee 37203-1312.

      5.     Defendant WMT was, at all relevant times, engaged in the business of

designing, manufacturing, distributing, selling, marketing and/or introducing into

interstate commerce, either directly or indirectly through third-parties or related

entities, various prosthetic orthopedic products, including the Wright Medical

Profemur® Hip products that are in issue in this civil action.

      6.     At all times relevant hereto, the Defendant was also involved in the

   business of monitoring and reporting adverse events concerning the

   PROFEMUR® Total Hip System, and participated in the decision process and

   response, if any, related to these adverse events.

      7.     At all times relevant hereto, directly or through its agents, apparent

   agents, servants, or employees, the Defendant sold, distributed, and marketed the

   defective PROFEMUR® Total Hip System in the State of Iowa. Defendant

   derives substantial revenue from orthopedic products used or implanted in the

   State of Iowa. As such, Defendant expected or should have expected that its

   business activities could or would subject it to legal action in the State of Iowa.

                           JURISDICTION AND VENUE

      8.     This Court has subject matter jurisdiction pursuant to 28 U.S.C.

                                          3
            Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 4 of 37




§1332(a) as the parties are citizens of different States, and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.

       9.       Venue is proper in this district pursuant to 28 § 1391, et seq., because a

substantial part of the events giving rise to this claim occurred in Iowa and this

district.

       10.      At all times relevant hereto, throughout the United States, Wright

advertised,     promoted,     marketed,    sold   and/or    distributed   the   defective

PROFEMUR® Total Hip System that included modular necks that were distributed

after December 13, 2000, and before January 1, 2014, all of the same being made of

a titanium-aluminum-vanadium alloy known as Ti6A14V.

       11.      In December 1999, WMT and WMG acquired Cremascoli Ortho

(“Cremascoli”), a European manufacturer of artificial hip devices which had

designed and manufactured artificial hips with a modular neck component since

approximately 1985.

       12.      Pursuant to the Section 510(k) Premarket Notification Process (“510(k)

Process”), on December 13, 2000, Wright received permission from the United

States Food and Drug Administration (“FDA”) to distribute in the United States its

PROFEMUR® Hip System.

       13.      The FDA never considered and approved the safety of the

PROFEMUR® Total Hip System, but instead concluded only that the Device was

                                             4
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 5 of 37




substantially equivalent to an already legally marketed device.

      14.   Sometime after December 13, 2000, Wright began to manufacture,

label, market, promote, distribute, and sell in the United States the Wright Medical

PROFEMUR® Hip System and its components, including the PROFEMUR®

modular necks.

      15.   The Wright PROFEMUR® modular necks that were distributed after

December 13, 2000, and before February 1, 2010, were all made of a titanium-

aluminum-vanadium alloy known as Ti6A14V.

      16.   On August 25, 2009, pursuant to a subsequent Section 510(k)

Premarket Notification (No. K091423), the FDA permitted Wright to distribute and

market a PROFEMUR® device manufactured from cobalt chrome alloy instead of

Ti6A14V, concluding – without assessing the safety of the device – only that the

cobalt chrome alloy device is “substantially equivalent” to the Ti6A14V device.

      17.   The Wright PROFEMUR® modular necks, as promoted, marketed,

distributed, and sold in the United States after December 13, 2000, for use with

various Wright hip systems, were manufactured in twelve models or styles, six of

those twelve were generally identified by Wright as “short” necks (i.e., Catalog #s

PHA0-1202, PHA0-1212, PHA0-1222, PHA0-1232, PHA0-1242, and PHA0-1252),

and six identified by Wright as “long” necks (i.e., Catalog #s PHA0-1204, PHA0-

1214, PHA0-1224, PHA0-1234, PHA0-1244, and PHA0-1254).

                                         5
          Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 6 of 37




      18.     In various marketing and promotional materials published and

distributed by Wright from approximately the year 2002, and into the year 2005, and

available to Wright’s sales representatives and distributors, surgeons, patients, and

the general public, Wright made the following representations, statements, claims,

and guarantees about its PROFEMUR® modular necks:

            The modular neck used with the Profemur Hip has been
      employed by Wright Cremascoli for over 15 years. The necks were
      designed in 1985 and have been successfully implanted in over 50,000
      patients requiring both primary and revision hip procedures. The necks
      are used in other Wright Cremascoli hip systems besides the Profemur
      Hip. None of the necks has experienced a clinical failure since their
      inception.

      [Emphasis added]

      and,

            The modular neck system, designed by Cremascoli in 1985 (U.S.
      Patent #4,957,510), has now been successfully implanted in over
      50,000 patients requiring both primary and revision hip arthroplasty.
      Extensive laboratory tests have proven that the coupling between the
      modular neck and femoral implant guarantees:

             Structural reliability
             Absence of significant micromovement
             Absence of fretting corrosion
      [emphasis added]
      [Wright Medical Technical Monograph MH688-102 ©2004].

      19.     In 2001, Wright made a design change to its PROFEMUR® necks to

increase the potential range of motion.

                                          6
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 7 of 37




      20.    In making the 2001 design change to the PROFEMUR® modular

necks, Wright changed the geometry, weight, and mass of the PROFEMUR®

modular necks.

      21.    The above-referenced modular necks “designed in 1985,” and

“successfully implanted in over 50,000 patients,” and for which Wright claimed,

“none of the necks has experienced a clinical failure since their inception,” were of

the original design that existed prior to the 2001 design change.

      22.    Moreover, prior to the year 2001, Wright had received notice of clinical

failures in the form of fractures of modular necks that had been implanted in patients

in Europe.

      23.    In its initial 510(k) Premarket Notification application to distribute its

PROFEMUR® modular necks in the United States, Wright did not disclose to the

FDA that it had notice of clinical failures in the form of modular neck fractures that

had been implanted in patients in Europe.

      24.    Once Wright filed its 510(k) Premarket Notification application to

distribute its PROFEMUR® modular necks in the United States, Wright had a duty

to report to the FDA any instances it knew, or received notice of, a clinical failure in

the form of a fracture of a modular neck that had been implanted in a patient.

      25.    Once Wright received permission to distribute PROFEMUR® modular

necks in the United States as a result of its 510(k) Premarket Notification application,

                                           7
         Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 8 of 37




Wright had a duty to report to the FDA any instances it knew, or received notice of,

a clinical failure in the form of a fracture of a modular neck that had been implanted

in a patient.

       26.      Prior to January of 2005, Wright knew or received notice of clinical

failures in the form of fractures of its modular necks that had been implanted in

patients in Europe.

       27.      Prior to April 19, 2005, Wright did not report to the FDA any of the

instances it knew or received notice that a PROFEMUR® modular neck had

clinically failed by the modular neck having fractured in a patient in Europe.

       28.      On or about April 19, 2005, Wright first reported to the FDA a

PROFEMUR® modular neck clinical failure where the modular neck implanted in

a patient had fractured.

       29.      After receiving notice of the first modular neck fracture, Wright

received notice of additional modular neck clinical failures in the form of modular

neck fractures.

       30.      The number of PROFEMUR® modular neck clinical failures in the

form of modular neck fractures have continued to increase over time, and continues

to increase to the present day, now numbering more than 800 such clinical failures.

       31.      Fractures have been reported for both the long and the short versions of

the PROFEMUR® modular necks.

                                            8
          Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 9 of 37




         32.   The fracture rate for PROFEMUR® long modular necks is

approximately eight times the fracture rate of the PROFEMUR® short modular

necks.

         33.   Wright did not inform U.S. orthopedic surgeons known by Wright to

have implanted the Device of any reports or concerns about fractures of its

PROFEMUR® modular necks until a December 1, 2008, “Safety Alert” was sent to

certain “medical professionals,” which provided, in part, “[W]e have received

reports of 43 modular neck failures as of November 21, 2008. Initial investigations

have revealed several commonalities in these failures: heavyweight males, long

modular necks and patient activities such as heavy lifting and impact sports.”

         34.   At the time Wright sent its December 1, 2008, Safety Alert, Wright in

fact was aware of more than 43 modular neck failures (by fracture of the modular

neck).

         35.   In Wrights’ Instructions for Use (“IFU”) that accompanied the Device

from their introduction into the United States, through 2008, if not later, Wright said

that the Device was contraindicated for use in obese patients, “[W]here obesity is

defined as three times normal body weight.”

         36.   Prior to August 2010, Wright did not include a warning, precaution, or

other advisory as to the use of any of its modular necks in people who weighed more

than a specifically stated weight in its IFUs distributed in the United States.

                                           9
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 10 of 37




      37.    Prior to August 2010, Wright did not state that the use of any of its

modular necks was contraindicated in heavyweight males in its IFUs distributed in

the United States.

      38.    Prior to August 2010, Wright did not state that the use of any of its

modular necks was contraindicated in patients who engaged in heavy lifting in its

IFUs distributed in the United States.

      39.    Prior to August 2010, Wright did not state that the use of any of its

modular necks was contraindicated in patients who engaged in impact sports in its

IFUs distributed in the United States.

      40.    Even though some Wright IFUs for Devices in use prior to August 2010

contained a section titled, “Conditions presenting increased risk of failure include,”

that section of the IFU did not state that patients weighing more than a certain

weight, engaging in a high level of physical activity, engaging in heavy lifting, or

engaging in impact sports, would be at an increased risk of failure (fracture) of the

modular neck.

      41.    Even though some Wright IFUs for Devices in use prior to August 2010

contained a section titled “Warning,” and a subsection within titled “Modular

Necks,” Wright did not state that patients weighing more than a certain weight,

engaging in a high level of physical activity, engaging in heavy lifting, or engaging

in impact sports, would be at an increased risk of failure (fracture) of the modular

                                         10
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 11 of 37




neck that subsection of the IFU.

      42.    Even though some Wright’s IFUs for Devices in use prior to August

2010 contained a section titled “General Product Information,” that stated, “An

overweight or obese patient can produce high loads on the prostheses, which can

lead to failure of the prosthesis,” and, “If the patient is involved in an occupation or

activity which includes substantial walking, running, lifting, or muscle strain, the

resultant forces can cause failure of the fixation of the device, or both,” Wright did

not state that patients involved in an occupation or activity that included those

activities created any higher risk of failure than would exist in any other design of

artificial hip stem without a modular neck.

      43.    On or after August 25, 2009, Wright began distributing in the United

States PROFEMUR® modular necks made of a cobalt chrome alloy.

      44.    PROFEMUR® modular necks distributed in the United States made of

cobalt chrome are made in the same twelve sizes, versions and dimensions as the

PROFEMUR® Ti6A14V modular necks.

      45.    Despite the change in materials, the PROFEMUR® cobalt chrome

modular necks remain susceptible to excessive micromotion and fretting corrosion

at the neck-stem junction, similar to the otherwise identical model of PROFEMUR®

Ti6A14V modular necks.

      46.    Despite the change in materials, the PROFEMUR® cobalt chrome

                                          11
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 12 of 37




modular necks continue to fail (fracture) at the neck-stem junction from cyclic

loading and metal fatigue, similar to the otherwise identical model of PROFEMUR®

Ti6A14V modular necks.

      47.    Notwithstanding Defendant’s knowledge, Defendant never informed

patients in the United States who received the PROFEMUR® modular necks and

have not yet experienced a modular neck fracture, that higher weight and/or higher

levels of activity may place patients at an increased risk and rate of failure due to

fracture of the modular necks.

      48.    Notwithstanding Defendant’s knowledge, Defendant never directly

asked its sales representatives/distributors or surgeons in the United States to directly

inform any surgeons/patients who used/received these modular necks that patients

of higher weight and/or higher levels of activity may be placed at an increased risk

and rate of failure due to fracture of the modular necks.

      49.    Patient testimonials that have from time to time appeared on the Wright

website and were available to Wright sales representatives/distributors, physicians,

patients and the public from 2005 to January 2014, and/or that appeared in printed

materials published by Wright from 2005 to January 2014, have represented that

patients who received Wright artificial hips have already returned or are about to

return to such activities as running, jogging, snow skiing, water skiing, marathon

running, tennis, racquetball, golf, horseback riding, work that involves lifting and

                                           12
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 13 of 37




moving of heavy objects, active military duty in Iraq, karate, competitive wrestling

and competitive motocross racing, among other activities.

      50.    Patient testimonials that have from time to time appeared on the Wright

website, and in printed materials published by Wright from 2005 to January 2014,

have been from men who received the Devices and weighed in excess of 250 pounds.

      51.    In 2014, MicroPort Orthopedics, Inc. acquired Wright’s OrthoRecon

Division, which was the hip division responsible for designing and selling

PROFEMUR® modular necks.

      52.     On August 11, 2015, MicroPort Orthopedics, Inc. announced a

voluntary recall of the Long 8° Varus Cobalt Chrome Modular Neck, model PHAC-

1254, in the interest of “patient safety”.

      53.    The August 11, 2015, notice issued by MicroPort Orthopedics, Inc.

Chairman, Dr. Zhaohua Chang, reported that “[a]s of the date of [the] announcement,

MicroPort Orthopedics [had] received 28 reports of implant failures” related to the

cobalt chrome neck.

      54.    On September 28, 2015, the FDA issued a Class 1 hip replacement

recall of the PROFEMUR® Long Cobalt Chrome neck component, and advised

patients to seek immediate medical treatment if they experience a sudden onset of

severe pain in their post-operative hip.




                                             13
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 14 of 37




            PLAINTIFF DARIN HEADINGTON’S PROFEMUR® DEVICE

      55.       Plaintiff Darin Headington brings this product liability personal injury

action as a recipient of a defective medical device, i.e., a modular prosthetic hip,

designed, manufactured, and distributed by Defendant.

      56.       On or about December 13, 2007, Plaintiff Darin Headington had right

total hip arthroplasty, at which time he had the Device properly implanted by

Richard Naylor, D.O. (“Dr. Naylor”) at Covenant Medical Center in Waterloo, Iowa.

Specifically,     Plaintiff   received   the    following   components,   including   a

PROFEMUR® long neck made from titanium alloy Ti6A14V:

                (a) Conserve Plus Cup
                Model No.: 3802-4854
                Lot No.: 117488348
                Size: 48mm

                (b) Conserve Total A-Class Head
                Model No.: 38AM-4835
                Lot No.: 087451673
                Size: 48mm

                (c) Profemur Modular Neck
                Model No.: PHA0-1254
                Lot No.: 117489456
                Size: Long

                (d) Profemur Plasma Z Stem
                Model No.: PHA0-0266
                Lot No.: 117493708
                Size: 4

      57.       Based upon the patient population that Defendant intended the

                                               14
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 15 of 37




PROFEMUR® hip systems to be implanted in and at the time Plaintiff Darin

Headington had the Device implanted, he was an appropriate patient to be implanted

with this hip system.

      58.    Dr. Naylor recommended the device based on Defendant’s

representations regarding the safety and efficacy of its device, and Plaintiff

reasonably relied on Dr. Naylor’s recommendations. The device implanted in

Plaintiff would not have been selected if Defendant had truthfully and accurately

represented material information regarding its device.

      59.    Subsequent to the date of implant, Plaintiff Darin Headington used his

Device in a normal and expected manner.

      60.    On or about July 31, 2018, the femoral neck of the Device

catastrophically failed, breaking into two pieces.

      61.    At the time of this catastrophic failure, Plaintiff Darin Headington was

performing a normal and expected activity of daily living.

      62.    On July 31, 2018, following the catastrophic failure of the device,

Plaintiff Darin Headington presented to the emergency room of Wheaton Franciscan

Healthcare Hospital, commonly known as Mercy One Waterloo Medical Center in

Waterloo, Iowa.

      63.    On August 1, 2018 Plaintiff Darin Headington’s fractured Device was

surgically removed by Gary Knudson, M.D. (“Dr. Knudson”), at Mercy One

                                         15
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 16 of 37




Waterloo Medical Center, in a surgical procedure commonly called a “revision” of

the total right arthroplasty.

      64.    At the time the Device was implanted in Plaintiff Darin Headington, it

was in the same condition in all relevant respects as when it left Wright’s control.

      65.    The PROFEMUR® Total Hip System (and its components) implanted

in Plaintiff Darin Headington was not merchantable, and was unreasonably

dangerous for its intended and/or reasonably foreseeable uses in that:

             A.     It was and is unreasonably dangerous as a result of one or more

of a combination of the following:

                    (1)    the neck was designed in such a manner as to be subjected

             to excessive micromotion and fretting corrosion, thereby increasing the

             potential for failure;

                    (2)    the surface of the section of the neck that was inserted into

             the femoral stem was designed in such a manner as to increase the

             potential for fretting and corrosion and failure;

                    (3)    the portion of the neck that was inserted in the femoral

             stem was in a narrow, confined space, thereby increasing the potential

             for fretting, corrosion and failure;

                    (4)    the components were designed in such a way as to make

             the modular neck component susceptible to fretting and corrosion,

                                          16
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 17 of 37




             thereby increasing the potential for failure;

                    (5)    the components were designed in such a way as to make

             the modular neck component susceptible to fatigue fractures;

                    (6)    the risk of neck fracture outweighed the utility of the

             Device;

                    (7)    a reasonably prudent manufacturer or seller, given

             knowledge of the Device’s condition, would not have marketed or sold

             the Device; and

                    (8)    there may be other conditions or defects yet to be

             determined.

             B.     It was dangerous to an extent beyond which would be

contemplated by the ordinary consumer with the ordinary knowledge common to the

community as to its characteristics in that:

                    (1)    the ordinary consumer would not contemplate that the

             system would catastrophically fail within eleven (11) years after

             implantation; and

                    (2)    the ordinary consumer would not contemplate that the

             ordinary activities of daily living would result in the system

             catastrophically failing within eleven (11) years after implantation.

      66.    The Device is not designed to withstand the normal activities of daily

                                          17
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 18 of 37




living after implantation without premature failure from fatigue fractures.

      67.    The Device is not designed to withstand the normal activities of daily

living after implantation in active or heavier weight patients without premature

failure from fatigue fractures.

      68.    The Device was not tested in design and development at the level of

forces that were known would be encountered in the normal activities of daily living.

      69.    The Device was not tested in design and development at the level of

forces that were known would be encountered in the normal activities of daily living

of active or heavier weight patients.

      70.    The Device was not tested for the FDA Section 510(k) Premarket

Notification Process at the level of forces that were known would be encountered in

the normal activities of daily living.

      71.    The Device was not tested for the FDA Section 510(k) Premarket

Notification Process at the level of forces that were known would be encountered in

the normal activities of daily living of active or heavier weight patients.

      72.    The Device was not tested in design and development at the level of

forces equal to the level of activities of patients that Wright promoted and marketed

these devices to.

      73.    The Device was not tested for the FDA section 510(k) Premarket

Notification Process at the forces equal to the level of activities of patients that

                                          18
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 19 of 37




Wright promoted and marketed these devices to.

      74.    The Device was known by Defendant to be failing from fatigue

fractures of the modular necks prior to the date of its FDA section 510(k) Premarket

Notification application.

      75.    The Device was known by Defendant to be failing from fatigue

fractures of the modular necks prior to December 13, 2000, the date it received

permission from the FDA to distribute these devices in the United States.

      76.    The Device was known by Defendant to be failing at higher than

expected rates from fatigue fractures of the modular necks prior to the date of its

implantation in Plaintiff Darin Headington.

      77.    The Device was known by Defendant to be failing at higher than

expected rates from fatigue fractures of the modular necks prior to July 31, 2018, the

date it was discovered to have fractured in Plaintiff Darin Headington.

      78.    Prior to the implant of the Device in Plaintiff Darin Headington, Wright

did not warn patients, surgeons, customers, or its sales representatives/distributors

that the Device was known to be failing from fatigue fractures at higher than

expected rates.

      79.    Prior to the implant of the Device in Plaintiff Darin Headington, Wright

did not warn patients, surgeons, customers, or its sales representatives/distributors

that the Device was known to be failing from fatigue fractures in high activity or

                                         19
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 20 of 37




heavier weight patients at higher than expected rates.

      80.    Prior to the sudden catastrophic failure of Plaintiff Darin Headington’s

Device, Wright did not warn patients that the PROFEMUR® modular neck was

known to be suddenly and catastrophically failing without warning from fatigue

fractures during normal activities of daily living.

      81.    Prior to the sudden catastrophic failure of Plaintiff Darin Headington’s

Device, Wright did not warn patients that the PROFEMUR® modular neck was

known to be suddenly and catastrophically failing without warning from fatigue

fractures in high activity or heavier weight patients.

      82.    On or about July 31, 2018, the PROFEMUR® Total Hip System

implanted in Plaintiff Headington’s right side catastrophically failed, i.e., fractured

at the Neck, as a result of one or more or a combination of the foregoing

unreasonably dangerous conditions.

      83.    As a direct and proximate result of the failure of the PROFEMUR®

Total Hip System, Plaintiff Darin Headington has sustained injuries and damages

including, but not limited to:

             (a)    undergoing surgery to remove and replace the failed prosthesis

      system;

             (b)    an extended hospital stay;

             (c)    past and future pain and anguish, both in mind and in body;

                                          20
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 21 of 37




             (d)    permanent physical disabilities;

             (e)    permanent diminishment of his ability to participate in and enjoy

      the affairs of life;

             (f)    medical bills associated with the replacement procedure and

      recovery therefrom;

             (g)    future medical expenses;

             (h)    loss of enjoyment of life;

             (i)    loss of past and future earnings and earning capacity;

             (j)    disfigurement; and

             (k)    physical impairment.

                                 CLAIMS FOR RELIEF

                       FIRST CLAIM FOR RELIEF
             STRICT PRODUCTS LIABILITY - DEFECTIVE DESIGN

      84.    Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-83 of this Complaint.

      85.    Plaintiff was damaged by the defective PROFEMUR® Total Hip

System.

      86.    Wright was engaged in the business of designing, manufacturing,

marketing, selling and distributing the PROFEMUR® Total Hip System.

      87.    The Wright PROFEMUR® Total Hip System used in Plaintiff Darin

Headington’s right hip replacement surgery was supplied in a defective condition in
                                           21
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 22 of 37




its design, such that it was subjected to excessive micromotion and fretting

corrosion, thereby increasing the potential for failure, rendering it unreasonably

dangerous.

      88.    Wright had a duty to place into the stream of commerce, manufacture,

distribute, market, promote and sell the PROFEMUR® Total Hip System so that it

was neither defective nor unreasonably dangerous when put to the use for which it

was designed, manufactured, distributed, marketed and sold.

      89.    On and prior to December 13, 2007, Wright was engaged in the

business of designing, manufacturing, marketing, distributing and selling orthopedic

hip implants and did design, manufacture, distribute, market and sell the Device.

      90.    Wright did in fact manufacture, sell, distribute, supply and/or promote

the Device to Plaintiff Darin Headington, his implanting physician, and Covenant

Medical Center. Wright expected the Device it was selling, distributing, supplying,

manufacturing and/or promoting to reach, and it did in fact reach, implanting

physicians and consumers in the State of Iowa, including Plaintiff Darin Headington,

his implanting physician, and Covenant Medical Center without substantial change

in its condition.

      91.    At the time the Device left the possession of Wright and the time the

Device entered the stream of commerce, it was in an unreasonably dangerous or

defective condition. These defects include, but are not limited to, the following:

                                         22
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 23 of 37




             (a)   the Device was not reasonably safe as intended to be used;

             (b)   the Device had an inadequate design for the purpose of hip

      replacement;

             (c)   the Device contained unreasonably dangerous design defects,

      including an inherently unstable and defective design, (i.e. a Ti6A14V alloy

      modular neck with the propensity for excessive micromotion, corrosion,

      fretting, and fatigue under normal and expected use), which resulted in an

      unreasonably high probability of early catastrophic failure by fracturing;

             (d)   the Device’s unstable and defective design resulted in a hip

      prosthesis, which had risks that exceeded the benefits of the medical device;

             (e)   the Device was not appropriately or adequately tested before its

      distribution; and

             (f)   the Device has an unreasonably high propensity for excessive

      micromotion, fretting corrosion, and premature fracturing under normal and

      expected use of the Device.

      92.    At the time of Defendant’s initial design, manufacture, marketing and

sale of the Device, a safer, feasible, alternative safer design for the Device was

known and available to Wright, including, but not limited to, a monoblock prosthetic

hip system that did not contain a modular neck and thus, would not be subject to

excessive micromotion, fretting corrosion and premature failure at the neck junction.

                                         23
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 24 of 37




      93.    At the time of and subsequent to Wright’s initial design, manufacture,

marketing and sale of the Device, including prior to the time of Plaintiff Darin

Headington’s initial hip implant surgery, Wright had the ability to eliminate the

unsafe character of the Device without impairing its usefulness.

      94.    Wright’s PROFEMUR® Total Hip System Device, was, therefore,

defective in design or formulation in that, when it left Wright’s hands, the

foreseeable risk of harm from the product exceeded or outweighed the benefit or

utility of the Device’s particular design or formulation, and/or it was more dangerous

than an ordinary consumer would expect, and/or it failed to comply with federal

requirements for these medical devices.

      95.    The foreseeable risks associated with the design or formulation of the

Wright PROFEMUR® Total Hip System device includes, but is not limited to, the

fact that the design or formulation of the PROFEMUR® Total Hip System Device is

more dangerous than a reasonably prudent consumer would expect when used in an

intended or reasonably foreseeable manner, and/or it failed to comply with federal

requirements.

      96.    As a direct and proximate result of Plaintiff Darin Headington’s use of

Wright’s PROFEMUR® Total Hip System Device, as manufactured, designed, sold,

supplied, marketed and introduced into the stream of commerce by Wright and/or

its failure to comply with federal requirements, Plaintiff Darin Headington has

                                          24
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 25 of 37




suffered serious physical injury, harm, damages and economic loss and will continue

to suffer such harm, damages and economic loss in the future.

      97.    As a direct and proximate result of Wright’s defective product and

tortious conduct as set forth herein, Plaintiff Darin Headington has suffered and will

continue to suffer injuries, damages and losses, and is entitled to compensatory

damages in an amount to be determined by the trier of fact.

      98.    The   PROFEMUR®         Total    Hip   System’s    defective    condition

proximately caused Plaintiff Darin Headington’s damages.

                    SECOND CLAIM FOR RELIEF
        STRICT PRODUCTS LIABILITY – MANUFACTURING DEFECT

      99.    Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-83 of this Complaint.

      100. At all times relevant hereto, Wright designed, manufactured,

distributed, sold, marketed, and promoted the PROFEMUR® Total Hip System that

was implanted in Plaintiff Darin Headington on or about December 13, 2007.

      101.   At all times relevant hereto, the PROFEMUR® Total Hip System was

expected to, and did, reach prescribing physicians and consumers, including Plaintiff

Darin Headington and Plaintiff’s implanting physician, without a substantial change

in the condition in which it was sold.

      102. At all times relevant hereto, Plaintiff Darin Headington and Plaintiff’s

healthcare providers used the PROFEMUR® Total Hip System for its intended or
                                         25
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 26 of 37




reasonably foreseeable purpose.

      103. Wright Medical represented that the Wright Medical Profemur system

was designed in such a way to maintain structural reliability, prevent the occurrence

of significant micromotion, fretting, buildup of metal wear debris and ions, and/or

corrosion.

      104. The Wright Medical Profemur Total Hip System used in Plaintiff

Headington’s hip replacement surgery was supplied in a defective condition in its

manufacture, such that it would experience significant motion, fretting and corrosion

at the stem-neck junction, thus resulting in the device losing structural integrity.

      105. At all times relevant hereto, the PROFEMUR® Total Hip System was

dangerous, unsafe, and defective in manufacture. Such defects included, but were

not limited to, a deviation from the intended design in that the tolerances between

the neck and stem did not match Wright’s specifications,              resulting in an

unreasonably high propensity for corrosion, fretting, and fatigue under normal and

expected use of the device, leading to fracture of the modular neck and catastrophic

failure of the device, requiring revision surgery. These conditions rendered the

device unreasonably dangerous.

      106. Plaintiff Darin Headington is informed and believes, and thereupon

alleges, that the PROFEMUR® Total Hip System implanted in him was defectively

manufactured because it differed from the manufacturer’s design and specifications,

                                          26
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 27 of 37




or from typical units of the same product line.

      107. As a direct, legal, proximate, and producing result of the defective

manufacture of the PROFEMUR® Total Hip System implanted in Plaintiff Darin

Headington, Plaintiff sustained injuries as set forth above.

      108. The dangerous, unsafe, and defective manufacturing of the

PROFEMUR® Total Hip System implanted in Plaintiff Darin Headington was a

substantial factor in causing Plaintiff’s injuries as set forth above.

                       THIRD CLAIM FOR RELIEF
             STRICT PRODUCTS LIABILITY – FAILURE TO WARN

      109. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-83 of this Complaint.

      110. The PROFEMUR® Total Hip System was defective and unreasonably

dangerous when it left the possession of Defendant in that it contained warnings

insufficient to alert the medical community and patients, including Plaintiff Darin

Headington and Plaintiff’s healthcare providers, to the dangerous risks associated

with the PROFEMUR® Total Hip System when used for its intended and reasonably

foreseeable purpose. The dangers and risks included, but were not limited to an

unreasonably high propensity for corrosion, fretting, and fatigue under normal and

expected use of the device, leading to fracture of the modular neck and catastrophic

failure of the device, requiring revision surgery.

      111. At all times relevant hereto, Plaintiff Darin Headington and Plaintiff’s
                                           27
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 28 of 37




healthcare providers used the PROFEMUR® Total Hip System for its intended or

reasonably foreseeable purpose.

      112. Plaintiff and Plaintiff’s healthcare providers could not have discovered

any defect in the PROFEMUR® Total Hip System through the exercise of due care

or diligence.

      113. Defendant knew or should have known, by the use of scientific

knowledge available before, at, and after the time of manufacture, distribution, and

sale of the PROFEMUR® Total Hip System, of potential risks and side effects

associated with the PROFEMUR® Total Hip System. Defendant knew or should

have known of the defective condition, characteristics, and risks associated with said

product, as previously set forth herein.

      114.      The warnings and instructions provided with the PROFEMUR® Total

Hip System by Defendant did not adequately warn of the potential risks and side

effects of the PROFEMUR® Total Hip System, which risks were known or

scientifically knowable to Defendant.

      115. At all times relevant hereto, Defendant knew or should have known that

the design of the PROFEMUR® Total Hip System and its warnings were likely to

be dangerous when used in an intended or reasonably foreseeable manner.

      116. The foreseeable risks of harm posed by the PROFEMUR® Total Hip

System could have been reduced or avoided by the inclusion of reasonable

                                           28
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 29 of 37




instructions or warnings by Defendant and the omission of the instructions or

warnings rendered the product not reasonably safe.

      117. Defendant had a continuing duty to warn the medical community and

public, including Plaintiff Darin Headington and Plaintiff’s healthcare providers, of

the potential risks and increased failure rate associated with the PROFEMUR® Total

Hip System.

      118. As a direct, legal, proximate, and producing result of Defendant’s

failure to warn, Plaintiff sustained injuries as set forth above.

      119. Defendant’s failure to adequately warn of the potential risks and side

effects of the PROFEMUR® Total Hip System was a substantial factor in causing

Plaintiff Darin Headington’s injuries as set forth above.

                            FOURTH CLAIM FOR RELIEF
                                 NEGLIGENCE

      120. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-83 of this Complaint.

      121. At all times relevant hereto, Defendant designed, manufactured,

distributed, sold, marketed, and promoted the PROFEMUR® Total Hip System for

implantation into customers, such as Plaintiff Darin Headington, by physicians and

surgeons in the United States.

      122. At all times relevant hereto, Defendant knew or should have known that

the novel design of the PROFEMUR® Total Hip System necessitated clinical trials
                                           29
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 30 of 37




and other pre-marketing evaluations of risk and efficacy. Such testing would have

revealed the increased risk of failure and complications associated with the

PROFEMUR® Total Hip System. A reasonable manufacturer under the same and

similar circumstances would have conducted additional testing and evaluation of the

PROFEMUR® Total Hip System’s safety and performance prior to placing the

PROFEMUR® Total Hip System into the stream of commerce.

      123. At all times relevant hereto, Defendant knew or should have known of

the serious complications and high failure rate associated with the PROFEMUR®

Total Hip System. Despite receiving hundreds of reports of serious complications

from healthcare providers, Defendant chose (1) not to perform any additional testing

of the PROFEMUR® Total Hip System; (2) not to investigate other potential causes

of the complications; (3) not to suspend sales or distribution; and (4) not to warn

physicians and patients of the PROFEMUR® Total Hip System’s unreasonably high

propensity for corrosion, fretting and fatigue under normal and expected used of the

device, leading to fracture of the modular neck and catastrophic failure of the device,

requiring revision surgery and causing the damages stated herein.

      124. As a direct, legal, proximate, and producing cause of Defendant’s

negligent design, testing, manufacturing, marketing, selling, and promoting the

PROFEMUR® Total Hip System, Plaintiff suffered injuries as set forth above.

      125. Defendant’s negligent design, testing, manufacturing, selling, and

                                          30
       Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 31 of 37




promoting the PROFEMUR® Total Hip System, was a substantial factor in causing

Plaintiff Darin Headington’s injuries as set forth above.

                          FIFTH CLAIM FOR RELIEF
                      FRAUDULENT MISREPRESENTATION

      126. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-83 of this Complaint.

      127. Defendant falsely and fraudulently represented to the medical and

healthcare community, and to Plaintiff Darin Headington, Plaintiff’s healthcare

providers, and/or the FDA, that the PROFEMUR® Total Hip System had been

properly tested and was safe and effective for its indicated use.

      128. The representations made by Defendant to the medical and healthcare

community and to Plaintiff Darin Headington, Plaintiff’s healthcare providers,

and/or the FDA, regarding the safety and performance of the PROFEMUR® Total

Hip System were, in fact, false.

      129. Defendant knew or should have known that the PROFEMUR® Total

Hip System had not been sufficiently tested, was defectively designed, and lacked

adequate warnings and instructions.

      130. Defendant knew or should have known that the PROFEMUR® Total

Hip System could and would cause severe and grievous injury to users of said

product, and that the PROFEMUR® Total Hip System’s inherent dangers exceeded

any purported, inaccurate, and/or downplayed warnings.
                                         31
         Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 32 of 37




        131. When said representations were made by Defendant, Defendant knew

those representations to be false and exhibited a willful, wanton, and reckless

disregard for the truth of said representations.

        132. Said representations were made by Defendant with the intent to defraud

and deceive Plaintiff Darin Headington, Plaintiff’s healthcare providers, the medical

community, and the general public. Defendant intended said representations to

induce Plaintiff, Plaintiff’s healthcare providers, the medical community and the

general public, to recommend, implant, and/or purchase the PROFEMUR® Total Hip

System for use as part of total hip replacement surgery. Defendant’s actions evinced

a callous, reckless, willful, and depraved indifference to the health, safety, and

welfare of Plaintiff Darin Headington.

        133. At all relevant times, Plaintiff and Plaintiff’s healthcare providers were

unaware of the falsity of said representations and reasonably believed them to be

true.

        134. In reliance upon Defendant’s representations, Plaintiff Darin

Headington was induced and did use the PROFEMUR® Total Hip System, thereby

sustaining severe and permanent personal injuries, and is now at an increased risk of

sustaining severe and permanent personal injuries in the future.

        135. Defendant brought the PROFEMUR® Total Hip System to the market,

and acted fraudulently, wantonly, and maliciously to the detriment of Plaintiff.

                                          32
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 33 of 37




      136. As a direct, legal, proximate, and producing result of Defendant’s false

representations, Plaintiff Darin Headington suffered the injuries set forth herein.

                             SIXTH CLAIM FOR RELIEF
                           FRAUDULENT CONCEALMENT

      137. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-83 of this Complaint.

      138. Defendant knew its representations were false or recklessly disregarded

the truth of said representations.

      139. In representations to Plaintiff Darin Headington, Plaintiff’s healthcare

providers, and/or the FDA, Defendant omitted, concealed or suppressed material

information regarding the safety and performance of the PROFEMUR® Total Hip

System, including, but not limited to:

      (a)    An unreasonably high propensity for corrosion, fretting, and fatigue

under normal and expected use for the device, leading to fracture of the modular

neck and catastrophic failure of the device, requiring revision surgery;

      (b)    That the PROFEMUR® Total Hip System had an unacceptably high rate

of failures requiring revision surgery;

      (c)    That the safety and performance of the PROFEMUR® Total Hip System

was not adequately tested and/or known by Defendant;

      (d)    That patients implanted with the PROFEMUR® Total Hip System were

at increased risk of experiencing painful and debilitating product failure and were
                                          33
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 34 of 37




more likely to undergo revision surgery than patients using other hip implant

devices;

      (e)       The PROFEMUR® Total Hip System was designed, manufactured,

marketed, promoted, distributed, and sold negligently, defectively, and/or

improperly; and

      (f)       That safer alternatives were available.

      140. Defendant purposefully downplayed and understated the serious nature

of the risks associated with the use of the PROFEMUR® Total Hip System in order

to increase and sustain sales.

      141. Defendant had sole access to material facts regarding the safety and

performance of the PROFEMUR® Total Hip System. Defendant knew Plaintiff and

Plaintiff’s healthcare providers and/or the FDA had no way to determine the truth

behind Defendant’s concealment, omission, and suppression of material facts as set

forth herein.

      142. Plaintiff and Plaintiff’s healthcare providers relied on Defendant’s

incomplete and inaccurate representations as to the safety and performance of the

PROFEMUR® Total Hip System when selecting, recommending, and implanting the

PROFEMUR® Total Hip System.

      143. As a direct, legal, proximate, and producing result of Defendant’s

concealment of material facts, Plaintiff Darin Headington has suffered injuries as set

                                            34
        Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 35 of 37




forth herein.

                          SEVENTH CLAIM FOR RELIEF
                        NEGLIGENT MISREPRESENTATION

       144. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-83 of this Complaint.

       145. Defendant had a duty to truthfully represent to the medical community,

and to Plaintiff Darin Headington, Plaintiff’s healthcare providers, and the FDA, that

the PROFEMUR® Total Hip System was not properly tested nor found to be safe

and effective for its intended use.

       146. Defendant knew or should have known that its representations

regarding the safety and performance of the PROFEMUR® Total Hip System were,

in fact, false.

       147. Defendant failed to exercise ordinary care in determining the truth or

falsity of its representations and by misrepresenting the safety and performance of

the PROFEMUR® Total Hip System.

       148. Defendant breached its duty to present truthful representations by

knowingly, or by want of ordinary care, misrepresenting the safety and performance

of the PROFEMUR® Total Hip System.

       149. As a direct, legal, proximate, and producing result of Defendant’s

concealment of material facts, Plaintiff Darin Headington has suffered injuries as set

forth herein.
                                         35
          Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 36 of 37




                              EIGHTH CLAIM FOR RELIEF
                                 PUNITIVE DAMAGES

         150. Plaintiffs incorporate by reference as if fully set forth herein the facts

alleged in paragraphs 1-83 of this Complaint.

         151. Wright knew or should have known, in light of the surrounding

circumstances that its conduct would naturally and probably result in injury or

damage and continued the conduct with malice or in reckless disregard of the

consequences, from which malice may be inferred. Accordingly, Plaintiff Darin

Headington is entitled to an award of punitive damages.

                                  REQUEST FOR RELIEF

               WHEREFORE, Plaintiff prays for judgment against Defendant as

follows:

         1.    For a trial by jury to the full extent permitted by law;

         2.    For general damages for personal injuries to Plaintiffs, according to

proof;

         3.    For all past, current, and future medical and incidental expenses,

according to proof;

         4.    For all past, current, and future lost wages according to proof;

         5.    For punitive and/or exemplary damages in an amount sufficient to

punish Defendant and deter similar conduct in the future, according to proof;

         6.    For prejudgment interest, as provided by law;
                                            36
 Case 4:20-cv-01097-KGB Document 1 Filed 07/31/20 Page 37 of 37




7.   For reasonable attorneys’ fees;

8.   For costs of litigation; and

9.   For such other and further relief as this Court may deem just and proper.



Dated: July 31, 2020
                                Respectfully submitted,

                                /s/Max E. Kirk
                                Max E. Kirk AT#0004304
                                BALL, KIRK & HOLM, P.C.
                                3324 Kimball Avenue
                                P.O. Box 2696
                                Waterloo, IA 50704-2696
                                Ph: (319) 234-2638
                                Fx: (319) 234-2237
                                bhk@ballkirkholm.com

                                N. Kirkland Pope (pending pro hac vice)
                                POPE McGLAMRY, P.C.
                                3391 Peachtree Road, NE, Suite 300
                                Atlanta, GA 30326
                                Ph: (404) 523-7706
                                Fx: (404) 524-1648
                                efile@pmkm.com

                                Attorneys for Plaintiff




                                    37
